Title: To Thomas Jefferson from John Page, 31 March 1804
From: Page, John
To: Jefferson, Thomas


          
            Dear Sir
            Richmond March 31st. 1804
          
          I have to apologize for delaying so long to acknowledge my receipt of your favour of the 16th. instant, inclosing Mrs. Ann Randolph’s pathetic address to you. She is indeed “entitled to all the Sympathies of our nature.” It shall be laid before the Council if her Son shall be found guilty by his Jury.
          
          Accept my thanks for the honor you have done me in your reply to her petition, and my Assureances of that high respect & Esteem with which I am
          dear Sir your most obedient Servant
          
            John Page
          
        